Citation Nr: 1312691	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for left ankle osteochondritis dissecans, rated 20 percent disabling.

2.  Entitlement to an increased rating for right ankle osteochondritis dissecans, rated 20 percent disabling.

3.  Entitlement to an increased rating for hypertension, rated 10 percent disabling.

4.  Entitlement to an increased rating for internal hemorrhoids, rated 10 percent disabling.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for sleep apnea.

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington. 

In January 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2013, the Veteran submitted additional lay statements in support of his claim, accompanied by a waiver of RO consideration.

During his January 2013 Board hearing, the Veteran affirmatively indicated that he was gainfully employed and not seeking entitlement to a total disability rating based on individual unemployability (TDIU).  Accordingly, the Board finds that entitlement to a TDIU is not part of the higher rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issues of service connection for right shoulder, left shoulder, left knee, and heart disabilities, and for higher ratings for pes planus and back disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for left hip, right hip, and right knee disabilities, and increased ratings for left ankle, right ankle, hypertension, and hemorrhoid disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, sleep apnea had onset in service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, sleep apnea was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for sleep apnea constitutes a full grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service treatment records are negative for complaints or clinical findings related to sleep apnea.  Post-service VA medical records show that in October 1996, however, he complained of snoring and difficulty breathing at night.  However, no assessment was made related to those complaints.

The Veteran underwent a VA sleep study in August 2006 which, according to a July 2009 VA treatment note, did not reach the diagnostic criteria for obstructive sleep apnea (OSA), but was consistent with possible upper airway resistance syndrome.  However, the Board notes that the technician who conducted the August 2006 sleep study suggested that an "auto-CPAP could be tried to address his lateral position OSA," suggesting that the Veteran did suffer from some degree of obstructive sleep apnea at that time.  Nevertheless, following a July 2009 VA sleep study, the Veteran was diagnosed with obstructive sleep apnea, and it was noted that his positional OSA was severe in the left lateral position.

During a January 2013 Board hearing, and in written statements, the Veteran has asserted that he was told he had obstructive breathing in service.  He also asserted in his April 2012 substantive appeal that his fellow service members commented on his snoring during service.

In a letter received in March 2013, the Veteran's spouse stated her belief that the Veteran developed sleep apnea while in the military because he would stop breathing for seconds at a time while sleeping, presumably during that time.  She indicated that she recommended that the Veteran go to a doctor, and that upon doing so, he was told he had obstructive breathing rather than sleep apnea.  Additionally, the Veteran's brother has provided a statement indicating that immediately prior to joining the military in 1989, the Veteran was at his house in Virginia and was not snoring at that time.  However, when the Veteran came to visit in 1991, he was snoring and would stop breathing.  He further reported that he observed the Veteran's condition worsen over the years.  He also indicated that the Veteran was told during service that he had obstructed breathing.

Based on review of the evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the evidence is in favor of service connection.  At the outset, the Board notes he has been diagnosed as having sleep apnea.  Further, the Veteran and his witnesses have credibly and competently reported that his sleep problems, including snoring and the stoppage of breathing during sleep, were observed during service.  Thus, an in-service event is established.  As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  The Veteran and his wife have competently and credibly reported recurring similar sleep symptoms subsequent to discharge from service.  Their report is corroborated by the evidence of record which shows that shortly after service, the Veteran complained of snoring and difficulty breathing at night.

In its role as a finder of fact, the Board finds the lay accounts competent and credible.  Thus, given competent lay evidence showing that the Veteran exhibited sleep symptoms during service, and resolving all reasonable doubt in his favor, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.

REMAND

At the January 2013 Board hearing, the Veteran stated that his left ankle and right ankle osteochondritis dissecans, hypertension, and internal hemorrhoids had worsened since his last VA examinations.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, new examinations are necessary to assess the current severity of the Veteran's conditions. 

As to the Veteran's left hip, right hip, and right knee disabilities, the Board finds that the April 2012 VA examination does not provide a basis to make a fully informed assessment of the Veteran's conditions.  The Board observes that subsequent to the April 2012 VA examination, the Veteran was granted service connection for a low back disability, to which he has also attributed his left hip and right hip disabilities.  Additionally, the Board finds that the April 2012 VA opinion is not adequately supported by rationale.  Specifically, while the examiner found that the Veteran's weight contributes to his disabilities, he did not provide any rationale for the conclusion that the Veteran's service-connected bilateral foot and ankle disabilities do not cause or aggravate his left hip, right hip, and right knee disabilities.  In this regard, the examiner did not discuss the notations in the claims file that the Veteran occasionally walks with an antalgic gait due to his foot disabilities, or a May 2008 private notation that his decreased movement in his right ankle may contribute to his knee problem.  As such, the April 2012 VA examination fails to provide a basis for the Board to evaluate the Veteran's service connection claims at this time.  As such, the Board is without discretion and must remand, for additional examination and opinion, the acquired left hip, right hip, and right knee conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Finally, outstanding records should be obtained on remand.  The Veteran testified during his January 2013 Board hearing that he has received private orthopedic treatment on a fee basis, and ongoing VA treatment records dated after May 2012 have not been associated with the Veteran's physical or electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of left ankle, right ankle, hypertension, and hemorrhoid disabilities, and the nature, extent and severity of his left hip, right hip, and right knee symptomatology, including any possible relationship to service or service-connected disability.  He should be provided an appropriate amount of time to submit this evidence.

2.  The RO must obtain all outstanding VA hospitalization and treatment records, including from VA fee-basis providers, if any, for any ankle, hip, right knee, hemorrhoid, or hypertension disability.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

3.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his hypertension and hemorrhoid disabilities.  The claims folder should be made available to and reviewed by the examiners.  All necessary tests should be conducted.  The examiners should identify the nature, frequency, and severity of all current symptomatology associated with the Veteran's hypertension and hemorrhoid disabilities as pertinent to the respective examinations. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4.  After associating all outstanding records with the claims file, either physically or electronically, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic impairment related to the Veteran's left and right ankle disabilities, and his claimed bilateral hip and right knee disabilities.  The claims folder should be made available to, and reviewed by the examiner(s).  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology. 

The examiner should identify all pathology found to be present with respect to the respective right and left hips and right knee.  Thereafter, the examiner should respond to the following:

Hips and Right Knee:  The examiner must diagnose all hip and right knee pathology.  Then, as to each condition, please opine as to whether it is at least as likely as not that it:

(a) was caused by military service; 

(b) had its onset during military service or within one year of separation; 

(c) was caused by any service-connected disability, specifically including bilateral ankle osteochondritis dissecans, bilateral pes planus, or lumbar strain with degenerative disc disease; and 

(d) was aggravated by any service-connected disability, to include the combined impact of his service-connected disabilities, specifically including bilateral ankle osteochondritis dissecans, bilateral pes planus, or lumbar strain with degenerative disc disease.

In providing the requested opinions, the examiner must acknowledge and discuss (i) the Veteran's report of symptomatology; (ii) the May 2008 private record suggesting the Veteran's right ankle disability affects his right knee disability; (iii) the April 2012 VA examination; and (iv) any medical evidence deemed pertinent. 

All necessary tests should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

In offering the requested opinions the examiner must acknowledge and discuss the Veteran's competent and credible account as to the onset and chronicity of symptoms. 

Right and Left Ankle:  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension. Further, the examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All provided opinions should be supported by a clearly stated rationale.  All necessary tests should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report. 

5.  Then, readjudicate the Veteran's appeal, to include increased ratings for left and right ankle osteochondritis dissecans, hypertension, and hemorrhoids, and service connection for left hip, right hip, and right knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


